               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

UNITED STATES OF AMERICA,                 Case No.

                     Plaintiff,           COUNT ONE: (All Defendants)
                                          Conspiracy to Distribute a Controlled
      v.                                  Substance
                                          21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846
(01) NICHOLAS A. TAYLOR,                  NLT 10 Years Imprisonment
[DOB: 12/04/1982]                         NMT Life Imprisonment
                                          NMT $10,000,000 Fine
(02) JASON G. TAYLOR,                     NLT 5 Years Supervised Release
[DOB: 07/07/1987]                         Class A Felony

(03) OMAR A. AGUIRRE,                     COUNT TWO: (Nicholas A. Taylor)
[DOB: 09/14/1969]                         Distribution of a Controlled Substance
                                          21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
(04) ADAM P. VANNATTA,                    NLT 5 Years Imprisonment
[DOB: 01/06/1980]                         NMT 40 years Imprisonment
                                          NMT $5,000,000 Fine
(05) COLBY D. MONKEWICZ,                  NLT 4 Years Supervised Release
[DOB: 11/03/1984]                         Class B Felony

(06) DANNY A. MOSER,                      COUNT THREE: (Nicholas A. Taylor &
[DOB: 12/23/1970]                         Jason G. Taylor)
                                          Possession of a Controlled Substance with
(07) LAURA M. SOLA,                       Intent to Distribute
[DOB: 12/26/1977]                         21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and
                                          18 U.S.C. § 2
(08) ALEXIS F. POWER,                     NLT 10 Years Imprisonment
[DOB: 05/07/1985]                         NMT Life Imprisonment
                                          NMT $10,000,000 Fine
(09) DEBORAH M. MORRIS,                   NLT 5 Years Supervised Release
[DOB: 06/08/1967]                         Class A Felony

(10) MATHEW D. SMITH,                     COUNT FOUR: (Nicholas A. Taylor &
[DOB: 04/13/1993]                         Jason G. Taylor)
                                          Possession of a Firearm in Furtherance of a
(11) JAMES W. BIRTLE,                     Drug Trafficking Crime
[DOB: 05/01/1975]                         18 U.S.C. § 924(c)(1)(A) and 18 U.S.C. § 2
                                          NLT 5 Years Imprisonment (consecutive)
and                                       NMT $250,000 Fine
                                          NLT 5 Years Supervised Release
                                          Class A Felony




           Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 1 of 12
(12) KIMBERLY J. RICHARDSON,             COUNTS FIVE & SIX: (Adam P.
[DOB: 12/10/1970]                        Vannatta)
                                         Distribution of a Controlled Substance
                       Defendants.       21 U.S.C. §§ 841(a)(1) and (b)(1)(C)
                                         NMT 20 years Imprisonment
                                         NMT $1,000,000 Fine
                                         NLT 3 Years Supervised Release
                                         Class C Felony

                                         COUNT SEVEN: (Adam P. Vannatta)
                                         Possession of a Controlled Substance with
                                         Intent to Distribute
                                         21 U.S.C. §§ 841(a)(1) and (b)(1)(C)
                                         NMT 20 years Imprisonment
                                         NMT $1,000,000 Fine
                                         NLT 3 Years Supervised Release
                                         Class C Felony

                                         COUNT EIGHT: (Adam P. Vannatta)
                                         Possession of a Firearm in Furtherance of a
                                         Drug Trafficking Crime
                                         18 U.S.C. § 924(c)(1)(A)
                                         NLT 5 Years Imprisonment (consecutive)
                                         NMT $250,000 Fine
                                         NLT 5 Years Supervised Release
                                         Class A Felony

                                         COUNT NINE: (Colby D. Monkewicz)
                                         Possession of a Controlled Substance with
                                         Intent to Distribute
                                         21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
                                         NLT 5 Years Imprisonment
                                         NMT 40 years Imprisonment
                                         NMT $5,000,000 Fine
                                         NLT 4 Years Supervised Release
                                         Class B Felony

                                         COUNT TEN: (Danny A. Moser)
                                         Possession of a Controlled Substance with
                                         Intent to Distribute
                                         21 U.S.C. §§ 841(a)(1) and (b)(1)(A)
                                         NLT 10 Years Imprisonment
                                         NMT Life Imprisonment
                                         NMT $10,000,000 Fine
                                         NLT 5 Years Supervised Release
                                         Class A Felony


                                     2

       Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 2 of 12
                                 COUNT ELEVEN: (Danny A. Moser)
                                 Felon in Possession of a Firearm
                                 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                 NMT 10 Years Imprisonment
                                 NMT $250,000 Fine
                                 NMT 3 Years Supervised Release
                                 Class C Felony

                                 COUNT TWELVE: (Danny A. Moser)
                                 Possession of a Firearm in Furtherance of a
                                 Drug Trafficking Crime
                                 18 U.S.C. § 924(c)(1)(A)
                                 NLT 5 Years Imprisonment (consecutive)
                                 NMT $250,000 Fine
                                 NLT 5 Years Supervised Release
                                 Class A Felony

                                 COUNT THIRTEEN: (Laura M. Sola)
                                 Possession of a Controlled Substance with
                                 Intent to Distribute
                                 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
                                 NLT 5 Years Imprisonment
                                 NMT 40 years Imprisonment
                                 NMT $5,000,000 Fine
                                 NLT 4 Years Supervised Release
                                 Class B Felony

                                 COUNT FOURTEEN: (Alexis F. Power)
                                 Distribution of a Controlled Substance
                                 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
                                 NLT 5 Years Imprisonment
                                 NMT 40 years Imprisonment
                                 NMT $5,000,000 Fine
                                 NLT 4 Years Supervised Release
                                 Class B Felony

                                 COUNT FIFTEEN: (Deborah M. Morris)
                                 Possession of a Controlled Substance with
                                 Intent to Distribute
                                 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)
                                 NLT 10 Years Imprisonment
                                 NMT Life Imprisonment
                                 NMT $10,000,000 Fine
                                 NLT 5 Years Supervised Release
                                 Class A Felony



                             3

Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 3 of 12
                                 COUNT SIXTEEN: (Mathew D. Smith)
                                 Distribution of a Controlled Substance
                                 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)
                                 NLT 10 Years Imprisonment
                                 NMT Life Imprisonment
                                 NMT $10,000,000 Fine
                                 NLT 5 Years Supervised Release
                                 Class A Felony

                                 COUNT SEVENTEEN: (Mathew D.
                                 Smith)
                                 Possession of a Controlled Substance with
                                 Intent to Distribute
                                 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
                                 NLT 5 Years Imprisonment
                                 NMT 40 years Imprisonment
                                 NMT $5,000,000 Fine
                                 NLT 4 Years Supervised Release
                                 Class B Felony

                                 COUNT EIGHTEEN: (James W. Birtle)
                                 Possession of a Controlled Substance with
                                 Intent to Distribute
                                 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
                                 NLT 5 Years Imprisonment
                                 NMT 40 years Imprisonment
                                 NMT $5,000,000 Fine
                                 NLT 4 Years Supervised Release
                                 Class B Felony

                                 COUNT NINETEEN: (Kimberly J.
                                 Richardson)
                                 Possession of a Controlled Substance with
                                 Intent to Distribute
                                 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)
                                 NLT 10 Years Imprisonment
                                 NMT Life Imprisonment
                                 NMT $10,000,000 Fine
                                 NLT 5 Years Supervised Release
                                 Class A Felony

                                 COUNT TWENTY: (Kimberly J.
                                 Richardson)
                                 Possession of a Firearm in Furtherance of a
                                 Drug Trafficking Crime
                                 18 U.S.C. § 924(c)(1)(A)
                                 NLT 5 Years Imprisonment (consecutive)

                             4

Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 4 of 12
                                                  NMT $250,000 Fine
                                                  NLT 5 Years Supervised Release
                                                  Class A Felony

                                                  FORFEITURE ALLEGATION
                                                  21 U.S.C. § 853

                                                  $100 Mandatory Special Assessment Per
                                                  Count of Felony Conviction

 DEFENDANT NO.                 DEFENDANT NAME                       COUNTS CHARGED

         1            Nicholas A. Taylor                           1, 2, 3, 4 & Forfeiture
         2            Jason G. Taylor                              1, 3, 4 & Forfeiture
         3            Omar A. Aquirre                              1 & Forfeiture
         4            Adam P. Vannatta                             1, 5, 6, 7, 8 & Forfeiture
         5            Colby D. Monkewicz                           1, 9 & Forfeiture
         6            Danny A. Moser                               1, 10, 11, 12 & Forfeiture
         7            Laura M. Sola                                1, 13 & Forfeiture
         8            Alexis F. Power                              1, 14 & Forfeiture
         9            Deborah M. Morris                            1, 15 & Forfeiture
        10            Mathew D. Smith                              1, 16, 17 & Forfeiture
        11            James W. Birtle                              1, 18 & Forfeiture
        12            Kimberly J. Richards                         1, 19, 20 & Forfeiture

                                   INDICTMENT

      THE GRAND JURY CHARGES THAT:

                                        COUNT ONE

      Between on or about March 1, 2019, and on or about June 24, 2021, in the Western District

of Missouri, and elsewhere, NICHOLAS A. TAYLOR, JASON G. TAYLOR, OMAR A.

AGUIRRE, ADAM P. VANNATTA, COLBY D. MONKEWICZ, DANNY A MOSER, LAURA

M. SOLA, ALEXIS F. POWER, DEBORAH M. MORRIS, MATHEW D. SMITH, JAMES W.

BIRTLE, KIMBERLY J. RICHARDSON did knowingly and intentionally combine, conspire,

                                              5

         Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 5 of 12
confederate and agree with each other, and with others both known and unknown to the Grand

Jury, to knowingly and intentionally distribute and possess with the intent to distribute 500 grams

and more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance. All in violation of Title 21, United States Code, Sections

841(a)(1), (b)(1)(A) and 846.

                                         COUNT TWO

       On or about February 27, 2020, in the Western District of Missouri, the defendant,

NICHOLAS A. TAYLOR, did knowingly and intentionally distribute 50 grams or more of a

mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance. All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(B).

                                        COUNT THREE

       On or about February 9, 2021, in the Western District of Missouri, the defendants,

NICHOLAS A. TAYLOR and JASON G. TAYLOR, aiding and abetting each other, did

knowingly and intentionally possess with the intent to distribute 50 grams or more of

methamphetamine (actual), a Schedule II controlled substance. All in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(A) and Title 18, United States Code, Section 2.

                                        COUNT FOUR

       On or about February 9, 2021, in the Western District of Missouri, the defendants,

NICHOLAS A. TAYLOR and JASON G. TAYLOR, aiding and abetting each other, in furtherance

of a drug-trafficking crime for which they may be prosecuted in a court of the United States as

charged in Count Three, that is, possession with intent to distribute methamphetamine, did

knowingly and intentionally possess a firearm, to wit: a Barretta 92F, 9mm pistol, bearing Serial

Number BER12395Z. All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(i)

                                                6

             Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 6 of 12
and Title 18, United States Code, Section 2.

                                         COUNT FIVE

       On or about August 1, 2019, in the Western District of Missouri, the defendant, ADAM P.

VANNATTA, did knowingly and intentionally distribute a mixture or substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance. All in violation of

Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

                                          COUNT SIX

       On or about August 5, 2019, in the Western District of Missouri, the defendant, ADAM P.

VANNATTA, did knowingly and intentionally distribute a mixture or substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance. All in violation of

Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

                                        COUNT SEVEN

       On or about May 11, 2021, in the Western District of Missouri, the defendant, ADAM P.

VANNATTA, did knowingly and intentionally possess with the intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance. All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

                                        COUNT EIGHT

       On or about May 11, 2021, in the Western District of Missouri, the defendant, ADAM P.

VANNATTA, in furtherance of a drug-trafficking crime for which he may be prosecuted in a court

of the United States as charged in Count Seven, that is, possession with intent to distribute

methamphetamine, did knowingly and intentionally possess a firearm, to wit: a Springfield

Armory XDS, 9mm semi-automatic hand gun, bearing Serial Number S4946926. All in violation

of Title 18, United States Code, Sections 924(c)(1)(A)(i).



                                                7

          Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 7 of 12
                                         COUNT NINE

       On or about February 23, 2020, in the Western District of Missouri, the defendant, COLBY

D. MONKEWICZ, did knowingly and intentionally possess with the intent to distribute 50 grams

or more of a mixture or substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance. All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(B).

                                          COUNT TEN

       On or about January 21, 2021, in the Western District of Missouri, the defendant, DANNY

A. MOSER, did knowingly and intentionally possess with the intent to distribute 50 grams or more

of methamphetamine (actual), a Schedule II controlled substance. All in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(A).

                                       COUNT ELEVEN

       On or about January 21, 2021, in the Western District of Missouri, the defendant, DANNY

A. MOSER, knowing he had been convicted of a crime punishable by imprisonment for a term

exceeding one year, did knowingly possess, in and affecting commerce, a firearm, to wit: a Smith

& Wesson, .38 caliber revolver, bearing Serial Number CNM4090, which had been transported in

interstate commerce. All violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

                                       COUNT TWELVE

       On or about January 21, 2021, in the Western District of Missouri, the defendant, DANNY

A. MOSER, in furtherance of a drug-trafficking crime for which he may be prosecuted in a court

of the United States as charged in Count Ten, that is, possession with intent to distribute 50 grams

or more of methamphetamine (actual), did knowingly and intentionally possess a firearm, to wit:

a Smith & Wesson, .38 caliber revolver, bearing Serial Number CNM4090. All in violation of

                                                 8

             Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 8 of 12
Title 18, United States Code, Sections 924(c)(1)(A)(i).

                                     COUNT THIRTEEN

       On or about December 2, 2020, in the Western District of Missouri, the defendant, LAURA

M. SOLA, did knowingly and intentionally possess with the intent to distribute 50 grams or more

of a mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance. All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(B).

                                     COUNT FOURTEEN

       On or about July 29, 2020, in the Western District of Missouri, the defendant, ALEXIS F.

POWER, did knowingly and intentionally distribute 50 grams or more of a mixture or substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance. All in

violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).

                                      COUNT FIFTEEN

       On or about February 2, 2021, in the Western District of Missouri, the defendant,

DEBORAH M. MORRIS, did knowingly and intentionally possess with the intent to distribute 50

grams or more of methamphetamine (actual), a Schedule II controlled substance. All in violation

of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A).

                                      COUNT SIXTEEN

       On or about August 10, 2020, in the Western District of Missouri, the defendant,

MATHEW D. SMITH, did knowingly and intentionally distribute 50 grams or more of

methamphetamine (actual), a Schedule II controlled substance. All in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(A).

                                    COUNT SEVENTEEN

       On or about September 21, 2020, in the Western District of Missouri, the defendant,

                                                9

             Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 9 of 12
MATHEW D. SMITH, did knowingly and intentionally possess with the intent to distribute 50

grams or more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance. All in violation of Title 21, United States Code, Sections

841(a)(1) and (b)(1)(B).

                                     COUNT EIGHTEEN

       On or about November 12, 2020, in the Western District of Missouri, the defendant,

JAMES W. BIRTLE, did knowingly and intentionally possess with the intent to distribute 50

grams or more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance. All in violation of Title 21, United States Code, Sections

841(a)(1) and (b)(1)(B).

                                     COUNT NINETEEN

       On or about February 9, 2021, in the Western District of Missouri, the defendant,

KIMBERLY J. RICHARDSON, did knowingly and intentionally possess with the intent to

distribute 50 grams or more of methamphetamine (actual), a Schedule II controlled substance. All

in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A).

                                      COUNT TWENTY

       On or about February 9, 2021, in the Western District of Missouri, the defendant,

KIMBERLY J. RICHARDSON, in furtherance of a drug-trafficking crime for which she may be

prosecuted in a court of the United States as charged in Count Nineteen, that is, possession with

intent to distribute 50 grams or more of methamphetamine (actual), did knowingly and

intentionally possess a firearm, to wit: a Rheinische, .25 caliber pistol, bearing Serial Number

7545. All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(i).




                                                10

          Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 10 of 12
                                 FORFEITURE ALLEGATION

       The allegations contained in Count 1 of this Indictment are re-alleged and incorporated by

reference for the purpose of alleging forfeiture pursuant to the provisions of Title 21, United States

Code, Section 853.

       Upon conviction of the controlled substance offense alleged in Count 1 of this Indictment,

the defendants shall forfeit to the United States all property, real and personal, constituting, or

derived from, proceeds obtained, directly and indirectly, as a result of the violations incorporated

by reference in this Allegation and all property used, or intended to be used, in any manner or part,

to commit, and to facilitate the commission of the violations alleged in Count 1 of this Indictment,

including, but not limited to the following:

       1.      A money judgment representing all proceeds the defendants obtained directly and

               indirectly as a result of his or her participation in the drug conspiracy alleged in

               Count 1;

       2.      $12,229 in United States currency seized on January 21, 2021 from Danny A.

               Moser’s person and from a vehicle Danny A. Moser was operating; and

       3.      $6,659 in United States currency seized from 4626 NE 47th Street, Kansas City,

               Missouri 64117, on February 9, 2021.



                                     SUBSTITUTE ASSETS

       If any of the property described above, as a result of any act or omission of the defendant:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the Court;

               d.      has been substantially diminished in value; or

                                                 11

            Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 11 of 12
               e.      has been commingled with other property which cannot be divided without

               difficulty;

       The United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p).

       All in accordance with Title 21, United States Code, Section 853, and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

                                                    A TRUE BILL.


6/24/2021                                           /s/ Kathleen Shaw
DATE                                                FOREPERSON OF THE GRAND JURY


/s/ Emily A. Morgan
Emily A. Morgan
Assistant United States Attorney
Western District of Missouri




                                               12

          Case 4:21-cr-00166-BP Document 1 Filed 06/24/21 Page 12 of 12
